DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation “the upper surface” on line 1; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome the rejection, and keep claim terminology consistent, it is suggested the word “support” be added between the words “upper” and “surface”.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. (WO 2006/127486), hereinafter Newman, in view of Black et al. (US PG Pub. 2011/0270326), as disclosed in the IDS dated 07/31/2020, hereinafter Black.
Regarding claims 1-3, 8, 12 and 13, Newman discloses a cutting system, illustrated in Figures 5-8, comprising an anchor (20) including a head (21, 23, 27, 28 – to clarify, all portions 21, 23, 27 and 28 together as a whole are considered the head) having an upper support surface (26 – to clarify, surface 26 is considered an upper support surface since the surface is facing upward and supports the reamer), wherein a depression/opening (22) extends into the upper support surface (26), and a shaft (24) depending from the head, illustrated in Figure 5 ([0066], Last Line); and a cutting instrument/reamer (30) including a rounded tip portion (31), and a shaft portion including one or more cutting elements/flutes (38) that do not extend across the tip portion, the rounded tip portion (31) arranged and configured to be received within the depression/opening (22) to removably engage the cutting instrument with the anchor (20) so that the cutting instrument/reamer (30) can rotatably and pivotally move relative to the anchor to 
	However, Black teaches an anchor, illustrated in Figures 2A and 2B, comprising a head (230) and a shaft (201) depending from the head, wherein a fin (220), in the form of a continuous thread, laterally extending from/about the shaft; the fin (220) aids in gripping and advancement in bone ([0074] & [0075], Lines 1-2).  
In view of the teachings of Black, it would have been obvious to one having ordinary skill in the art at the time of the invention for the shaft, of the anchor of Newman, to have a fin, in the form of a continuous thread, laterally extending therefrom/thereabout, in order to aid in gripping and advancement of the anchor in bone, as taught by Black.  
Regarding claim 4, Newman in view of Black disclose the cutting system of claim 1, wherein Newman further teaches the cutting instrument/reamer (30) includes a depth stop (34), illustrated in Figure 7 (Newman: [0068], Lines 9-11 & 13-14).
Regarding claims 5 and 6, Newman in view of Black disclose the cutting system of claim 1, wherein Newman further teaches the system further comprising a guide (21, 23, 25), including a stator (25) with a cam opening, the shaft portion of the cutting instrument/reamer (30) arranged and configured to move along the cam opening to guide movement of the cutting instrument within the bone, illustrated in Figures 5-8 (Newman: [0067], Lines 1-4 & [0069]).
Regarding claim 7, Newman in view of Black disclose the cutting system of claim 1, and though Newman does not specifically disclosed that the upper support surface (26) anchor includes a substantially planar surface, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious and well within the capability of one having ordinary skill in the art at the time of the invention to make the upper support surface of whatever form/shape desired or expedient, including having it be a planar form/shape, since a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claim 11, Newman in view of Black disclose the cutting system of claim 1, wherein Black further teaches the fin (220) has a greater lateral surface relative to a thickness in order to properly grip bone, illustrated in Figures 2A and 2B (Black: [0075], Lines 1-2).
Regarding claim 14, Newman in view of Black disclose the cutting system of claim 1, wherein Newman further teaches the bone segment is a distal portion of a femur (Newman: [0069], Line 1).
Regarding claims 15 and 20, Newman discloses a cutting system, illustrated in Figures 5-8, comprising an anchor (20) including a head (21, 23, 27, 28 – to clarify, all portions 21, 23, 27 and 28 together as a whole are considered the head) having an upper support surface (26 – to clarify, surface 26 is considered an upper support surface since the surface is facing upward and supports the reamer), wherein a depression/opening (22) extends into the upper support surface (26), and a shaft (24) depending from the head, illustrated in Figure 5 ([0066], Last Line); and a reamer (30) including a rounded tip portion (31), and a shaft portion including one or more cutting elements/flutes (38) that do not extend across the tip portion, the rounded tip portion (31) arranged and configured to be received within the depression/opening (22) to removably couple the shaft of the reamer (30) with the anchor (20) so that the reamer (30) can rotatably and pivotally move relative to the anchor to enable the cutting elements/flutes (38) to engage with bone, illustrated in Figures 5-8 ([0068], Lines 3-5, 8-9 & [0069]); but fails to teach a fin laterally extending from the shaft of the anchor.
	However, Black teaches an anchor, illustrated in Figures 2A and 2B, comprising a head (230) and a shaft (201) depending from the head, wherein a fin (220) laterally extends from the shaft; the fin (220) aids in gripping and advancement in bone ([0074] & [0075], Lines 1-2).  
In view of the teachings of Black, it would have been obvious to one having ordinary skill in the art at the time of the invention for the shaft, of the anchor of Newman, to have a fin laterally extending therefrom, in order to aid in gripping and advancement of the anchor in bone, as taught by Black.  
Regarding claim 16, Newman in view of Black disclose the cutting system of claim 15, wherein Newman further teaches the reamer (30) includes a depth stop (34), illustrated in Figure 7 (Newman: [0068], Lines 9-11 & 13-14).
Regarding claims 17 and 18, Newman in view of Black disclose the cutting system of claim 15, wherein Newman further teaches the system further comprising a guide (21, 23, 25), including a stator (25) with a cam opening, the shaft portion of the cutting instrument/reamer (30) arranged and configured to move along the cam opening to guide movement of the cutting instrument within the bone, illustrated in Figures 5-8 (Newman: [0067], Lines 1-4 & [0069]).
Regarding claim 19, Newman in view of Black disclose the cutting system of claim 15, and though Newman does not specifically disclosed that the upper support surface (26) anchor includes a substantially planar surface, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious and well within the capability of one having ordinary skill in the art at the time of the invention to make the upper support surface of whatever form/shape desired or expedient, including having it be a planar form/shape, since a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman in view of Black as applied to claim 1 above, and further in view of McLaren (US Patent No. 5,053,035), as disclosed in the IDS dated 07/31/2020.
Regarding claims 9 and 10, Newman in view of Black disclose the cutting system of claim 1, but fail to specifically disclose the fin includes a plurality of longitudinally extending ribs extending along the shaft.
	However, McLaren discloses an orthopedic device (10), which engages bone, comprising a plurality of longitudinally extending ribs (18) extending along a length of the shaft of the device, illustrated in Figures 1 and 2; the longitudinally extending ribs are used to ensure proper location and support of the device once implanted in bone (Column 5, Lines 13-17).
	In view of the teachings of McLaren, it would have been obvious to one having ordinary skill in the art at the time of the invention for the fin, of the anchor of Newman in view of Black, to include/comprise a plurality of longitudinally extending ribs extending along a length of the shaft, of the anchor, in order to ensure proper location and support of the anchor once it is implanted in bone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774